Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 12 Line 25, “preferably not less than 11 degrees and less than 15 degrees.” Should be “preferably more than 11 degrees less than 15.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “an angle between an axis and a generatrix of the substantially truncated cone shape is not less than 11 degrees and less than 15 degrees;” and the “the angle between the axis and the generatrix is not less than 11 degrees and less than 15 degrees over a region …” the citation of “less than 15 degrees” is unclear as the it is unclear if the word “not” is modifying less than 15. For the purpose of examination, the examiner will interpret the limitation as angle between 11 degrees and less than 15 degrees.
Due to its dependency on claim 1, claim 3 is also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US Patent Pub US 20110226628 A1).
Regarding Claim 1 as best understood, Kraus teaches A filament holder comprising a filament holding portion (2) which is made of carbon (Kraus Para [0038] “All known types of carbon, which are suitable for use as electrodes, may be used as a material for the electrode according to the invention.”) and which has a substantially truncated cone shape (2), wherein: the filament holding portion has, in a top surface thereof, a filament insert hole configured to hold a silicon filament inserted therein (Annotated Figure A); a thickness of the filament holding portion between an outer periphery of the top surface of the filament holding portion (Annotated Figure A) and an inner wall surface (Annotated Figure A), which is contacted by the silicon filament, of the filament insert hole is not more than 3 mm at least one location (tip of the taper, See thin portion on Annotated Figure A); 

    PNG
    media_image1.png
    734
    831
    media_image1.png
    Greyscale

Annotated figure A: Figure 3 of Kraus
However, Kraus does not teach an angle between an axis and a generatrix of the substantially truncated cone shape is not less than 11 degrees and less than 15 degrees and the angle between the axis and the generatrix is not less than 11 degrees and less than 15 degrees over a region of at least 10 mm along the axis from the top surface of the filament holding portion. 
However, Kraus does disclose an angle between an axis and a generatrix of the substantially truncated cone is 15 degrees (Kraus Para [0042] “The cone angle (.alpha.) is from 15.degree. to 45.degree.”) and the angle between the axis and the generatrix is 15 degrees (Kraus Para [0042] “The cone angle (.alpha.) is from 15.degree. to 45.degree.”) over a region of at least 10 mm along the axis from the top surface of the filament holding portion (Kraus Para [0040] “The height (LS) of the electrode tip is from 10 to 40 mm”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the angle of the holder of Kraus to be under be more than 11 degrees and less than 15 degrees as a matter of routine optimization since the prior art teaches 15 degrees which is in the general range of less than 15 degrees (e.g. this could be just under 15 degrees) and it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation” See MPEP 2144.05. Further, there seems to be a lack of criticality in the disclosure of the instant application for the specific claimed range. (Instant application Specification page 12 “… Between the axis and the generatrix is not less than 10 degrees and not more than 30 degrees. The results of experiments demonstrate that the angle (theta) between the axis and the generatrix is preferably not less than 11 degrees and not more than 25 degrees, more preferably not less than 11 degrees and not more than 16 degrees, particularly25 preferably not less than 11 degrees and less than 15”). Specifically, the specification seems to indicate that 15 degrees is just a preferable configuration and not critical to the operation of the device.
Regarding Claim 3 Kraus teaches all the limitations of claim 1 and in addition teaches wherein a maximum thickness (See Annotated Figure A) of the filament holding portion (See Annotated Figure A) between an outer peripheral surface of the filament holding portion (See Annotated Figure A) and a wall surface of the filament insert hole (See Annotated Figure A), in a region from the top surface to a bottom of the filament insert hole, is not more than 30 mm (Kraus Para [0062] The diameter (D5) of the insert at its widest position is from 20 to 50 mm, preferably from 25 to 45 mm and particularly preferably from 30 to 40 mm.” See Annotated figure A relative to D5.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jernegan (US 5284640 A) teaches a similar filament holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723